United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF ENERGY, UPPER GREAT
PLAINS, Watertown, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0009
Issued: March 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2017 appellant, through counsel, filed a timely appeal from a July 31, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant’s occupational disease claim is barred by the applicable time
limit provisions of 5 U.S.C. § 8122(a).
On appeal counsel argues that appellant’s claim was timely filed as the statute of limitations
did not begin until appellant became aware that her condition was occupationally related.
FACTUAL HISTORY
On October 11, 2016 appellant, then a 57-year-old power system dispatcher, filed an
occupational disease claim (Form CA-2) alleging that her pulmonary disease was employment
related. She noted that she first became aware of her condition on August 1, 2009, but did not
realize the relationship to her temporary duty in Kirkuk, Iraq until December 10, 2015. On the
back of the form, the employing establishment noted January 28, 2010 as the date of last exposure
to the conditions appellant alleged to have caused her condition.
Accompanying appellant’s claim was an undated statement detailing the history of her
condition. She related that during the spring of 2009 she developed a serious cold which eventually
settled into her lungs which she thought was bronchitis and laryngitis. When the condition did not
resolve after two weeks, appellant sought medical care from a base physician who recommended
a visit to her treating physician when she returned to the United States (U.S.). Shortly thereafter
she returned to the U.S. and was diagnosed and treated for bronchitis. Over the following year
appellant developed bronchitis and laryngitis every four to six weeks, which continued until the
end of her temporary detail to Iraq in 2010. She stated that during her last two weeks in Iraq her
supervisor wanted to confine her to her quarters because he thought her illness was contagious. In
2010 appellant was seen in the emergency room as she had coughed up blood. Diagnostic testing
was performed, but nothing was found. In 2011 appellant again developed breathing problems
and felt like she was getting the flu. She saw specialists who diagnosed and treated her for chronic
obstructive pulmonary disease (COPD) and asthma. However, appellant did not get better and
after three years she was referred by an internist to a cardiologist and pulmonologist. The
cardiologist attributed appellant’s lung condition to her 20-month detail to Iraq and her exposure
to fire pit fumes, petroleum fuels, chemical residues, asbestos, radioactive material, and sand
particles. Appellant noted that she traveled to various locations in Iraq where she was exposed to
irritants, chemicals, and smoke at each location. Since returning from her detail in Iraq in 2010,
she stated she had intermittent time loss due to the injury she sustained while on her detail to Iraq.
Appellant submitted diagnostic testing from March 7 to September 24, 2016 and medical
reports from Dr. Silpa Krefft, a Board-certified pulmonologist, occupational medicine physician,
and internist, Dr. Cecil Rose, a Board-certified pulmonologist, occupational medicine physician,
and Dr. Stephen Savran, a Board-certified cardiologist, cardiologic disease, and internist. The
testing included blood gas studies, chest and arteriography computerized tomography scans,
echocardiograms (EKG), x-ray interpretations, measurement of substance levels, and stress test
results.

2

In a January 11, 2016 report, Dr. Savran, based upon medical and employment histories
and physical examination, diagnosed breathing abnormalities and COPD.
Dr. Savran,
subsequently in a February 8, 2016 report, further diagnosed hypoxemia, and COPD.
On May 24, 2016 appellant was seen by Dr. Krefft and Dr. Rose for respiratory complaints.
She related having no health problems prior to her detail to Iraq in 2008, that she was deployed
there from 2008 to 2010, and that she traveled around Iraq although she was stationed in Kirkuk.
Approximately 90 percent of appellant’s work was administrative and she also spent time visiting
various outdoor sites, where she was exposed to sand storms, chemical fumes, and other irritants.
Between 2009 and 2010 appellant developed laryngitis and bronchitis which was treated with
cough syrup by base medical personnel. When her symptoms continued she again sought
treatment in Iraq and was told there were limitations as to what could be done, but it was
recommended the she see her treating physician when she returned home. During a brief trip
home, her treating physician prescribed medicine which resolved her symptoms. However,
following her return to Iraq the symptoms returned and continued following her return home
in 2010. A summary of her current work duties, medical history, and physical examination
findings were detailed. Diagnoses included dyspnea, lightheadedness and dizziness due to the
dyspnea, frequent loss of voice and throat irritation, sleep-related symptoms, and chest pain.
Appellant was seen for a follow-up visit on May 26, 2016 by Dr. Krefft and Dr. Rose.
Medical reports were reviewed and test results were noted and discussed with appellant. Dr. Krefft
and Dr. Rose diagnosed asthma and laryngeal dysfunction which was attributed to appellant’s Iraq
detail.
By development letter dated October 12, 2016, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It further advised that the evidence did
not establish that her claim had been timely filed. Appellant was afforded 30 days to submit
additional evidence to establish her claim.
In response to OWCP’s request for additional information appellant submitted a
December 1, 2016 chemical test result and December 1, 2016 treatment notes from Dr. David
Carlson, a treating Board-certified anatomic and clinical pathologist, in which he diagnosed
deployment syndrome lung disease.
By decision dated December 12, 2016, OWCP denied appellant’s claim as it had not been
filed within the applicable time limits of 5 U.S.C. § 8122. It noted that she first was aware of her
condition in 2009 and she did not file her claim until October 11, 2016, which was more than three
years later.
In a letter dated January 9, 2017, appellant, through counsel, requested a telephonic hearing
before an OWCP hearing representative, which was held on June 22, 2017.
By decision dated July 31, 2017, the hearing representative affirmed the December 12,
2016 decision. He found appellant should have reasonably been aware of the connection between
her respiratory condition and her temporary-duty assignment on or about January 28, 2010.

3

LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.3 In cases of injury on or after September 7,
1974, section 8122(a) of FECA provides that an original claim for compensation for disability or
death must be filed within three years after the injury or death.4
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his condition and his employment. Such awareness is competent to start the limitation
period even though the employee does not know the precise nature of the impairment or whether
the ultimate result of such affect would be temporary or permanent.5 Where the employee
continues in the same employment after she reasonably should have been aware that she has a
condition which has been adversely affected by factors of federal employment, the time limitation
begins to run on the date of the last exposure to the implicated factors.6 Section 8122(b) of FECA
provides that the time for filing in latent disability cases does not begin to run until the claimant is
aware or by the exercise of reasonable diligence should have been aware, of the causal relationship
between the employment and the compensable disability.7 The requirement to file a claim within
three years is the claimant’s burden and not that of the employing establishment.8
ANALYSIS
The Board finds that appellant’s claim was untimely filed.
The record establishes that appellant’s last exposure to the alleged toxins during her detail
to Iraq occurred on January 28, 2010. Because appellant filed this claim on October 11, 2016 it
was not filed within three years of the date of last exposure.
Appellant has alleged that she did not become aware of the connection between her
respiratory condition and factors of her federal employment until December 10, 2015. A review
of the record, however, shows that appellant was aware, or by the exercise of reasonable diligence
should have been aware, of the causal relationship between her employment exposure and her
respiratory condition by 2011, when she relates she was diagnosed with COPD and asthma.
Appellant’s statements and the medical reports by Dr. Krefft and Dr. Rose confirm that she knew
or reasonably should have known of the relationship between her respiratory condition and the
factors of her employment by 2011, at the latest. In her statement appellant noted that her
symptoms from her deployment appeared to have been treated by medicine upon her return home
3

C.D., 58 ECAB 146 (2006); David R. Morey, 55 ECAB 642 (2004); Mitchell Murray, 53 ECAB 601 (2002).

4

W.L., 59 ECAB 362 (2008); Gerald A. Preston, 57 ECAB 270 (2005); Laura L. Harrison, 52 ECAB 515 (2001).

5

Larry E. Young, 52 ECAB 264 (2001).

6

Id.

7

5 U.S.C. § 8122(b).

8

Gerald A. Preston, 57 ECAB 270 (2005); Debra Young Bruce, 52 ECAB 315 (2001).

4

in 2010, but resurfaced following her return to Iraq. In addition, the medical reports from
Dr. Krefft and Dr. Ross note appellant had no respiratory problems prior to her deployment, her
exposure to various irritants including sand, asbestos, gas vapors, and other irritants during her
deployment to Iraq, the development of bronchitis and laryngitis in 2009, that she was coughing
up blood following her return from Iraq in early 2010, and medication was prescribed for shortness
of breath in 2011. These facts were followed by the diagnosis of COPD and asthma in 2011.
Appellant alleged that she was not aware that her respiratory condition was due to her
exposure to toxins during her deployment to Iraq until December 10, 2015, when her cardiologist
attributed her condition to her deployment. She argued that, although she had respiratory
complaints for which she was treated, she did not realize that it had been caused by her toxin
exposure in Iraq. The Board notes that while appellant’s COPD and asthma were diagnosed in
2011, she did not submit any medical reports until 2015; therefore, the record is incomplete as to
why appellant would not have known that these diagnoses were related to her exposures in Iraq.
As the Board has previously noted, when an employee becomes aware or reasonably should have
become aware, that she has a condition which has been adversely affected by factors of her
employment, such awareness is competent to start the running of the time limitations period, even
though she does not know the precise nature of the impairment, or whether the ultimate result of
such adverse effect would be temporary or permanent.9 In discussing the degree of knowledge
required by the employee prior to filing a claim, the Board has emphasized that she need only be
aware of a possible relationship between her condition and her employment to commence the
statute of limitations. The Board has not required that appellant have definitive evidence of a
condition and causal relationship on the date the claim is filed.10 Appellant experienced and was
treated on multiple occasions for ongoing respiratory problems including coughing up blood
during her deployment to Iraq and continued to receive treatment for respiratory problems
following her return on January 28, 2010. Although she may have had some doubt as to a
definitive diagnosis, the Board finds that she knew or reasonably should have known, of a
relationship between her condition and her employment when her COPD and asthma were
diagnosed in 2011.11
Appellant’s claim, however, would still be regarded as timely under section 8122(a)(1) of
FECA if her immediate supervisor had actual knowledge of the injury within 30 days. The
knowledge must be such as to put the immediate superior reasonably on notice of an on-the-job

9

See Edward Lewis Maslowski, 42 ECAB 839 (1991). See also Percy E. Rouse, 26 ECAB 214 (1974).

10

See Edward Lewis Maslowski, id. See also William A. West, 36 ECAB 525 (1985).

11

Cf. Willie Wade, Docket No. 03-0425 (issued April 4, 2003) (where appellant experienced only minor symptoms
of wrist pain during his period of employment and the medical evidence did not show that his condition was such that
he was aware or should have been aware of a possible employment related cause for his condition at that time, the
Board found that it was reasonable that he would not relate his claimed upper extremity condition to his employment
at that time).

5

injury or death.12 Additionally, the claim would be deemed timely if written notice of injury or
death was provided within 30 days.13
In the present case, the record contains no evidence that appellant’s supervisor had actual
knowledge of the employment injury or that written notice of the injury was given within 30 days.
Appellant failed to submit any information to substantiate that management were aware that her
respiratory problems were causally related to her employment. There was no statement from a
supervisor establishing knowledge of a work-related injury.14 Knowledge merely of an
employee’s illness is insufficient to establish actual knowledge and timeliness. It must be shown
that the circumstances were such as to put the supervisor on notice that the alleged injury was
actually related to the employment or that the employee attributed it thereto.15 Therefore, the
Board finds that appellant has not established actual knowledge by her supervisors of her workrelated condition within 30 days and therefore has not established a timely claim. The record is
devoid of any indication that appellant’s immediate supervisors had written notice of her workrelated injury within 30 days. The exceptions to the statute have not been met, and thus, she has
failed to establish that she filed a timely claim on October 11, 2016.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s occupational disease claim is barred by the applicable time
limitation provisions of 5 U.S.C. § 8122(a).

12

5 U.S.C. § 8122(a)(1); see Jose Salaz, 41 ECAB 743, 746 (1990); Kathryn A. Bernal, 38 ECAB 470, 472 (1987).

13

Id. at § 8122(a)(1) and (2).

14

See Linda J. Reeves, 48 ECAB 373 (1997) (where the Board held that while appellant submitted a statement from
a former supervisor that established that he had some knowledge of her complaints, this statement is not sufficient to
establish that her immediate superior had actual knowledge of a work-related injury as the statement only makes a
vague reference to her health and does not indicate that she sustained any specific employment-related injury, rather
the knowledge must be such as to put the immediate superior reasonably on notice of an on-the-job injury or death).
15

See Roseanne S. Allexenberg, 47 ECAB 498 (1996) (where the Board held that knowledge of an employee’s
illness is insufficient to establish actual knowledge and timeliness of a claim, it must be shown that the circumstances
were such as to put the supervisor on notice that the alleged injury was actually related to the employment or that the
employee attributed it thereto).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated July 31, 2017 is affirmed.
Issued: March 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

